The petition in error and case-made was filed in this court January 9, 1911. Plaintiffs in error have filed no brief; nor have they asked for an extension of time in which to prepare and file brief. It will therefore be considered that the appeal has been abandoned; and the petition in error should therefore be dismissed for want of prosecution. Cox v. Rogers,30 Okla. 296, 119 P. 205; Rice et al. v. Jones et al., 32 Okla. 734,124 P. 67; Atchison, T.   S. F. Ry. Co. v. Rath,32 Okla. 857, 124 P. 59.
By the Court: It is so ordered.